    Case: 5:20-cv-00162-DCR Doc #: 9 Filed: 09/14/20 Page: 1 of 10 - Page ID#: 206




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

    In re:                                         )
                                                   )
    JEFFERY LEE TAULBEE and                        )
    IDA MAE TAULBEE,                               )
                                                   )
          Debtors.                                 )
    __________________________________             )
                                                   )   Civil Action No. 5: 20-162-DCR
    C. DARLENE JOHNSON,                            )     (Bankruptcy No. 15-52073)
                                                   )
             Appellant,                            )
                                                   )
    V.                                             )    MEMORANDUM OPINION
                                                   )        AND ORDER
    BEVERLY M. BURDEN, CHAPTER                     )
    13 TRUSTEE, et al.,                            )
                                                   )
             Appellees.                            )

                                    *** *** *** ***

         Appellant Darlene Johnson is an attorney, formerly engaged in representing clients

before the United States Bankruptcy Court for the Eastern District of Kentucky. Two such

clients were Jeffery and Ida Taulbee, whom Johnson represented in a Chapter 13 bankruptcy.

The bankruptcy court found that, in the course of the proceeding, Johnson made “multiple

substantive and procedural errors as counsel” and “multiple intentional misrepresentations to

the Court.” [ECF No. 175, at p. 20]1 And the bankruptcy court found that this misconduct

“was not reasonable under the circumstances.” [Id.] The bankruptcy court’s findings were




1
      References to the bankruptcy court record will be referenced as “[ECF No.]”.
References to docket entries in this Court will be referenced as “[Record No.]”.

                                             ‐1-
 Case: 5:20-cv-00162-DCR Doc #: 9 Filed: 09/14/20 Page: 2 of 10 - Page ID#: 207




accompanied by sanctions: a permanent prohibition on practice before the United States

Bankruptcy Court of the Eastern District of Kentucky (with reciprocal sanctions

recommended) and a permanent injunction on participation in bankruptcy cases. [Id. at 20–

21]

       Johnson filed this appeal from the bankruptcy court’s judgment and a previous order

holding her in contempt of court. [Record No. 1] This Court has jurisdiction to hear Johnson’s

appeal. 28 U.S.C. § 158(a)(1). The parties have fully briefed the matter and the Court finds

that its decision would not be “significantly aided” by oral argument. Fed. R. Bankr. P.

8019(b)(3). Having considered the parties’ respective positions, the bankruptcy court’s

contempt finding will be affirmed; however, its imposition of sanctions will be reversed. The

matter will be remanded for further consideration consistent with this opinion.

                                              I.

       The imposed sanctions arise from Johnson’s representation of the Taulbees in a chapter

13 bankruptcy proceeding. When the Taulbees became unable to make plan payments in fall

2018, Johnson offered to convert their case to a chapter 7 case for a $500.00 fee. [ECF No.

156, at p. 1] The Taulbees paid Johnson the fee, but their case was never converted. [ECF

No. 175, at p. 2] The trustee, Appellee Beverly Burden, moved to dismiss the Taulbees’ case

due to their failure to make payments. [ECF No. 51] Johnson and Burden reached an

agreement that resolved the motion to dismiss by giving the Taulbees’ ninety days to make

any late payments and placing them on a one-year probation period. [ECF No. 53] Johnson

made this agreement despite her knowledge that the Taulbees were unable to make any

payments. [ECF No. 175, at p. 2]



                                             ‐2-
 Case: 5:20-cv-00162-DCR Doc #: 9 Filed: 09/14/20 Page: 3 of 10 - Page ID#: 208




       When the Taulbees failed to make the required payments, the bankruptcy court

dismissed their case on January 29, 2019. [ECF No. 59] It was closed on April 3, 2019. [ECF

No. 66] Johnson filed a motion to reopen the Taulbees’ case to convert it, and paid the required

filing fee, but took no further action. [ECF Nos. 67 and 73–75] The case was again closed on

June 3, 2019. [ECF No. 76] Johnson then made a second motion to reopen the case on August

30, 2019. However, because the required fee was not paid, the motion was denied. [ECF Nos.

77 and 78] During the course of these proceedings, Johnson agreed to retire from bankruptcy

practice pursuant to an order in another case. In re Bellamy, Case No. 14-51404, ECF No. 78

(July 22, 2019). The agreed order arose out of a motion for sanctions in the Bellamy case. Id.

Her retirement was set to begin in August 2019. [ECF No. 156, at p. 3]

       Ida Taulbee visited Johnson in August 2019, before the second motion to reopen was

filed, and again after it was denied. [Id. at 4] Taulbee claims Johnson informed her of her

retirement in October 2019, but Johnson claimed Taulbee was aware of her plans in August

2019. [Id.] Regardless, the conversion fee was not refunded, and the Taulbees were not

transitioned to another attorney. Johnson assisted the Taulbees with a third motion to reopen

filed with the bankruptcy court. [ECF No. 81] The filing was deemed deficient, but Johnson

was unaware of the court’s determination because she had stopped checking her CM/ECF-

registered e-mail address. [ECF Nos. 82 and 188] And when Ida Taulbee contacted Johnson

for assistance, she gave her two draft motions, which were never filed. [ECF No. 156, at pp.

7–8] Taulbee alleges the motions were intended to be filed, while Johnson alleges they were

merely templates. [Id.]




                                              ‐3-
 Case: 5:20-cv-00162-DCR Doc #: 9 Filed: 09/14/20 Page: 4 of 10 - Page ID#: 209




       Because the deficiency was never addressed, the bankruptcy court issued an order

directing Johnson to “show cause why sanctions should not issue for counsel’s failure to timely

correct the deficiency” and setting a hearing for November 7, 2019. [ECF No. 85] Burden

moved to reopen the case on October 25, 2019, and paid the required filing fee. [ECF No. 87]

Johnson, however, did not appear at the scheduled hearing, and the Taulbees went

unrepresented. Johnson’s attorney, Cary B. Howard, Jr., appeared on her behalf, explaining

that Johnson could not appear due to conflicting hearings in the Perry County Circuit Court.

[ECF No. 189, at p. 5–6]

       Due to her failure to appear, the bankruptcy court held Johnson in contempt and

imposed civil contempt sanctions on November 12, 2019. [ECF No. 104] The bankruptcy

court instructed Johnson to respond and set another show cause hearing, warning of further

monetary sanctions. [Id.] Johnson’s responded, explaining that she was unable to appear due

to a conflict in the Perry County Circuit Court and added that her failures in the Taulbee case

stemmed from issues in her personal life. [ECF No. 120] Following the hearing, the

bankruptcy court directed Johnson to reimburse Burden for the reopening fee and scheduled

an evidentiary hearing. [ECF No. 129] After considerable delay, Johnson reimbursed Burden

in January 2020. [ECF No. 162]

       The parties stipulated to a number of facts prior to the evidentiary hearing. [ECF No.

156] The bankruptcy court heard additional evidence and requested Johnson’s attorney and

Burden to recommend appropriate consequences. [ECF No. 188] The facts above were

confirmed at the hearing, with one notable exception. After Johnson testified that her failure

to appear was due to a calendar error, the bankruptcy court found that Johnson had



                                              ‐4-
 Case: 5:20-cv-00162-DCR Doc #: 9 Filed: 09/14/20 Page: 5 of 10 - Page ID#: 210




misrepresented to the bankruptcy court, on multiple occasions, that she was in Perry County

Circuit Court on November 7, 2019, when she was not. [ECF No. 175 at pp. 11–13] The

bankruptcy court’s order imposing sanctions issued on April 2, 2020. [ECF No. 175] This

timely appeal followed. [Record No. 1]

                                               II.

       Johnson challenges two actions taken by the bankruptcy court: (1) its November 12,

2019, order holding her in contempt of court for failing to appear at a hearing; and (2) its April

2, 2020, order permanently disbarring her from practice before the bankruptcy court and

recommending reciprocal sanctions. Her appeals raise unique issues that will be considered

separately.

       This Court reviews a bankruptcy court’s findings of fact under the clearly erroneous

standard. In re DSC, Ltd., 486 F.3d 940, 944 (6th Cir. 2007). Absent the “most cogent

evidence of mistake or miscarriage of justice,” a finding of fact will not be disturbed. In re

Edward M. Johnson Assoc., Inc. 845 F.2d 1395, 1401 (6th Cir. 1988) (internal quotations

omitted). As the bankruptcy court committed no such error, the findings of the bankruptcy

court will be accepted.

       Questions of law are reviewed de novo on appeal. In re Gardner, 360 F.3d 551, 557

(6th Cir. 2004). That includes “whether a bankruptcy court has committed a due process

violation.” In re Haffey, 576 B.R. 540, 543 (B.A.P. 6th Cir. 2017) (citations omitted). And

the imposition of sanctions is reviewed for abuse of discretion, which “occurs where the

reviewing court has ‘a definite and firm conviction that the court below committed a clear error




                                               ‐5-
 Case: 5:20-cv-00162-DCR Doc #: 9 Filed: 09/14/20 Page: 6 of 10 - Page ID#: 211




of judgment.’” In re Wingerter, 594 F.3d 931, 936 (6th Cir. 2010) (quoting In re Waterman &

Assocs., Inc., 227 F.3d 604, 607–08 (6th Cir. 2000)).

                                             III.

       A. The November 12, 2019, Contempt Order

       Johnson argues that the bankruptcy court abused its discretion in holding her in

contempt. [Record No. 4 at pp. 38–40] Her main dispute is factual, as she attempts to explain

her failure to appear at the November 7, 2019, hearing. But the bankruptcy court based its

decision to hold Johnson in contempt on what it found to be a “disingenuous” explanation for

her failure to appear and her “cavalier attitude.” [ECF Record No. 104, at pp. 6–7] These

findings were not clearly erroneous, and the bankruptcy court did not abuse its discretion in

holding Johnson in contempt to encourage future compliance with its orders. Accordingly,

this order will be affirmed.

       B. The April 2, 2020, Disbarment Order

       Johnson also challenges the bankruptcy court’s decision to “permanently prohibit[]”

her from practice in the bankruptcy court, recommend reciprocal sanctions, and “permanently

enjoin[]” her from participation in bankruptcy cases. [ECF No. 175 at pp. 20–21] Her

arguments focus on whether the bankruptcy court was correct to disbar her. [Record No. 4, at

pp. 29–38] She also raises a due process challenge to the sanctions imposed. [Id. at pp. 27–

29]




                                             ‐6-
    Case: 5:20-cv-00162-DCR Doc #: 9 Filed: 09/14/20 Page: 7 of 10 - Page ID#: 212




        Disbarment is “very serious business.”2 Theard v. United States, 354 U.S. 278, 282

(1957); see also In re Medrano, 856 F.2d 101, 102 (5th Cir. 1992) (labeling disbarment as an

“extreme sanction”). Federal courts, including bankruptcy courts, have the “inherent authority

to suspend or disbar lawyers.” In re Snyder, 472 U.S. 634, 643 (1995). When a court decides

to take this rare step, it “involves ‘adversary proceedings of a quasi-criminal nature.’” In re

Cook, 551 F.3d 542, 549 (6th Cir. 2009) (quoting In re Ruffalo, 390 U.S. 544, 551 (1968)).

Before being disbarred, attorneys are entitled to procedural due process rights. Id.

        Courts have recognized two key due process requirements in disbarment proceedings.

First, the attorney must be given “fair notice of the charge.” Id. (quoting In re Ruffalo, 390

U.S. at 550). Fair notice includes “the statutory, rule and ethical violations implicated by the

alleged conduct, and the possible sanctions that could be imposed . . . if the . . . allegations

proved to be true.” In re Dobbs, 535 B.R. 675, 681 (Bankr. N.D. Miss. 2015). Second, “courts

must provide ‘ample opportunity . . . to show cause why an accused practitioner should not be

disbarred.’” Id. (quoting Theard, 354 U.S. at 282); see also In re Baumgartner, 123 F. App’x

200, 202–03 (6th Cir. 2005). The proceedings below fell short of both requirements. Johnson

did not have fair notice of the specific charges against her, or that they could lead to

disbarment. While Johnson had the opportunity to show cause why she should not be

sanctioned, without knowledge that disbarment was a possible sanction, she lacked the




2
       Recommendations for reciprocal sanctions have further, serious consequences. See,
e.g., April 9, 2020, Order, In re Charlotte Darlene Johnson (disbarring Johnson from practice
in the United States District Court for the Eastern District of Kentucky, consistent with the
bankruptcy court’s order).

                                              ‐7-
 Case: 5:20-cv-00162-DCR Doc #: 9 Filed: 09/14/20 Page: 8 of 10 - Page ID#: 213




opportunity to show cause why she should not be disbarred. Accordingly, the bankruptcy court

did not satisfy Johnson’s procedural due process rights.

       First, Johnson was not given fair notice of the charges against her. The bankruptcy

court made clear that sanctions may be imposed for her mishandling of the Taulbees’

bankruptcy proceedings and for her failure to comply with court orders. [ECF Nos. 85 and

104] But the alleged statutory, rule, and ethical violations were not mentioned until the

bankruptcy court’s order imposing sanctions. [ECF No. 175] The bankruptcy court’s failure

to identify Johnson’s specific violations, beyond general accusations of misconduct, amounts

to amending the charges “on the basis of testimony of the accused,” which was explicitly

disapproved of in Ruffalo. 390 U.S. at 551.

       The notice was further weakened by the bankruptcy court’s failure to notify her that

disbarment was a possible sanction. In its November 12, 2019, Show Cause Order, the

bankruptcy court stated: “Counsel should be aware that the Court will consider per diem fines

or other coercive monetary sanctions to ensure compliance with orders of this Court.” [ECF

No. 104, at p. 6] This statement suggests that monetary sanctions were the most severe options

the bankruptcy court would consider, not that the far more severe sanction of disbarment was

possible. The lack of clarity was compounded by the fact that the Taulbees and Burden did

not request any sanctions—the bankruptcy court entered its show cause order sua sponte. The

result was that until Johnson read the bankruptcy court’s April 2, 2020, Order, she would not

have thought that disbarment was a possible sanction.

       Second, Johnson did not have an opportunity to show why she should not be disbarred.

This lack of opportunity stems from the bankruptcy court’s failure to notify Johnson that



                                              ‐8-
 Case: 5:20-cv-00162-DCR Doc #: 9 Filed: 09/14/20 Page: 9 of 10 - Page ID#: 214




disbarment was under consideration, as explained above.          The parties’ behavior at the

evidentiary hearing underscores the lack of opportunity. When asked by the bankruptcy court

what relief was appropriate, Appellee Burden asked for “a very clear order that she is retired

from bankruptcy practice” and “is not involved in the practice of bankruptcy law in any way,

shape or form.” [ECF No. 188, at p. 134] Johnson’s attorney agreed, asking for a clear order

regarding actions Johnson would be permitted to take related to bankruptcy proceedings. [Id.

at p. 138] These arguments represent eight pages of a 139-page transcript, and neither the

bankruptcy court nor the parties discussed disbarment. Were she aware that disbarment was

on the table, Johnson or her counsel presumably could have offered some argument in

response. This record leads the undersigned to conclude that “ample opportunity” to challenge

disbarment was not provided. In re Cook, 551 F.3d at 549 (internal quotation omitted).

       Appellee Burden argues that Johnson received due process because she was aware that

the bankruptcy court was concerned with her conduct and had the opportunity to show why

sanctions should not be imposed. [Record No. 7 at pp. 15–18] While Burden is correct that

Johnson knew some sanction was likely, her brief does not address the key elements missing

in the bankruptcy court’s proceedings: adequate notice of the specific violations Johnson

committed and of the potential for disbarment.

       On remand, this Court offers a single direction: before Johnson can be disbarred, the

bankruptcy court must notify her of the charges against her and afford her the opportunity to

show cause why she should not be disbarred. This opinion does not: (1) alter the agreed-upon

practice restrictions in the Bellamy Order; (2) call into question the bankruptcy court’s finding

that Johnson committed serious misconduct; (3) limit the bankruptcy court’s authority to disbar



                                               ‐9-
Case: 5:20-cv-00162-DCR Doc #: 9 Filed: 09/14/20 Page: 10 of 10 - Page ID#: 215




an attorney after appropriate notice and opportunity; or (4) answer whether disbarment was an

appropriate sanction based on Johnson’s misconduct. But her arguments on appeal—that

disbarment is an inappropriate sanction under the relevant rules—should first be considered

by the bankruptcy court. See In re Ruffalo, 390 U.S. at 551 (“How the charge would have been

met had it been originally included in those leveled against [Appellant] . . . no one knows.”).

                                              IV.

       Accordingly, it is hereby

       ORDERED as follows:

       1.     The Bankruptcy Court’s November 19, 2020, Order imposing civil contempt

sanctions [ECF No. 104] is AFFIRMED.

       2.     The Bankruptcy Court’s Order imposing sanctions [ECF No. 175] is

REVERSED.

       3.     The matter is REMANDED to the United States Bankruptcy Court for the

Eastern District of Kentucky for further proceedings consistent with this Memorandum

Opinion and Order.

       Dated: September 14, 2020.




                                             ‐10-
